This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 THE BANK OF NEW YORK MELLON
 3 f/k/a THE BANK OF NEW YORK, as
 4 TRUSTEE (CWALT 2005-57CB),
 5
 6        Plaintiff-Appellee,

 7 v.                                                                    No. A-1-CA-37450

 8 KATHY J. LITTLE a/k/a CASSIE
 9 LITTLE and DONALD T. EVANS,

10          Defendants-Appellants,

11 and

12   THE BANK OF NEW YORK MELLON
13   f/k/a THE BANK OF NEW YORK, as
14   Successor Trustee to JPMORGAN
15   CHASE BANK, N.A. as Trustee on
16   Behalf of the Certificateholders
17   of the CWHEQ INC., CWHEQ
18   REVOLVING HOME EQUITY LOAN
19   TRUST, SERIES 2005-I; and ELDORADO
20   COMMUNITY IMPROVEMENT
21   ASSOCIATION, INC.,

22          Defendants.

23 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
24 Raymond Z. Ortiz, District Judge
 1 Richard S. MacKenzie
 2 Santa Fe, NM

 3 Rose L. Brand & Associates, P.C.
 4 Elizabeth M. Dranttel
 5 Albuquerque, NM

 6 for Appellee

 7 The Law Offices of Erika E. Anderson
 8 Erika Anderson
 9 Albuquerque, NM

10 for Appellants

11                           MEMORANDUM OPINION

12 VANZI, Chief Judge.

13   {1}   Summary affirmance was proposed for the reasons stated in the notice of

14 proposed summary disposition. No memorandum opposing summary affirmance has

15 been filed and the time for doing so has expired.

16   {2}   AFFIRMED.

17   {3}   IT IS SO ORDERED.



18                                        _______________________________
19                                        LINDA M. VANZI, Chief Judge




                                            2
1 WE CONCUR:



2 _________________________________
3 M. MONICA ZAMORA, Judge



4 ________________________________
5 HENRY M. BOHNHOFF, Judge




                                     3